Exhibit 10.38
AMENDMENT NO. 3
TO
THE J. M. SMUCKER COMPANY RESTORATION PLAN
(Amended and Restated Effective January 1, 2013)


        The J. M. Smucker Company hereby adopts this Amendment No. 3 to The J.
M. Smucker Company Restoration Plan (Amended and Restated Effective January 1,
2013) (the “Plan”). Words and phrases used herein with initial capital letters
which are defined in the Plan are used herein as so defined. The provision of
this Amendment No. 3 shall be effective as of January 1, 2017.
Section 1
        Section 2.2 of the Plan is hereby amended in its entirety to read as
follows:
“2.2 Form and Time of Elections


(a) General: Each Eligible Employee for a Plan Year may elect to defer under the
Plan such amounts as provided by this Article II in accordance with the
procedures set forth in this Section 2.2. All elections made under this Section
2.2 shall be made in writing on a form, or pursuant to such other procedures, as
may be prescribed from time to time by the Administrative Committee and shall be
irrevocable for such Plan Year. An Eligible Employee’s election made with
respect to a Plan Year shall remain in effect for subsequent Plan Years until
the Eligible Employee revokes it or makes a new election.


(b) Timing of Deferral Elections:
(i) A deferral election with respect to Base Salary and an Eligible Incentive
Award for a Plan Year shall be made prior to May 1st of the calendar year
immediately preceding the Plan Year to which it relates.
(ii) Notwithstanding the foregoing provision of this Section 2.2(b), an employee
who first becomes an Eligible Employee during the course of a Plan Year may make
a deferral election, within 30 days following the date the employee first
becomes an Eligible Employee, with respect to Base Salary paid with respect to
services provided during that Plan Year following the filing of the deferral
election. Further, an employee who first becomes an Eligible Employee on or
after May 1st of a Plan Year may make a deferral
1



--------------------------------------------------------------------------------



election with respect to Base Salary to be paid during the immediately
succeeding Plan Year within 30 days following the date the employee first
becomes an Eligible Employee, which deferral election shall be effective with
respect to Base Salary paid for service performed during the immediately
succeeding Plan Year following the filing of the deferral election.
(iii) The Committee, in its sole discretion, may permit Eligible Employees to
make elections with respect to Base Salary and/or Eligible Incentive
Compensation at any other time or times as permitted by Section 409A of the
Code, provided, however, any such discretionary election made with respect to
(A) Base Salary must be made no later than December 31st of the year prior to
the Plan Year to which it relates, and (B) Eligible Incentive Compensation must
be made no later than the date that is six months before the end of the
performance period to which it relates.”


        IN WITNESS WHEREOF, the Company has caused this Amendment No. 3 to the
Plan to be executed this 16th day of October , 2017.


THE J. M. SMUCKER COMPANY

By: /s/ Jill R. PenroseTitle:Senior Vice President, Human Resources and
Corporate Communications

2